Mathews, J.,

delivered the opinion of the court.
This suit is brought to recover one month’s rent for the use of a certain house or store, leased to the defendants at the rate of two hundred and seventy-five dollars per mouth. They oppose payment and pray a rescission of the contract of lease, (which is for a year) on the grounds that the house or store leaks so badly, as to be unfit for the purposes for which it was leased, &c. The cause was tried by a jury in * v v the court below, who rendered a verdict in favor of the plaintiffs, and judgment being thereon rendered, the defendants appealed.
, , , , The correctness of this verdict and judgment, depends altogether on matters of fact, of which a jury are considered as capable of judging as a court. It is true, the testimony as shown on the record, appears to us -to preponderate in favor of the defendants; but, it seemed different to the judge and jury who saw and heard the witness. A. motion for a J J 4 new trial was overruled by the judge a quo, which shows that he was satisfied with the conclusions of the jury on the evidence. The facts disclosed are somewhat contradictory, The decision of the jury on them, does not, however, appear Tii , , ’ ,, ’ . to us so palpably contrary to truth, as to require our interference.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, witli costs.